306 S.W.2d 712 (1957)
TEXAS DEPARTMENT OF PUBLIC SAFETY, Petitioner,
v.
Samuel Brockman HAMILTON, Respondent.
No. A-6544.
Supreme Court of Texas.
November 13, 1957.
Noah Kennedy, Jr., County Atty., Ellis M. Brown, William Brode Mobley, Jr., Asst. County Attys., Corpus Christi, for petitioner.
Ney & Cohn, Bernard W. Schrader, Corpus Christi, for respondent.
PER CURIAM.
Article 6687b, Vernon's Texas Annotated Statutes, properly construed, does not authorize suspension of operators' or chauffeurs' licenses without notice and hearing except as provided in Section 24 thereof. Accordingly, we do not reach or pass on the other questions discussed by the Court of Civil Appeals, 304 S.W.2d 719, and the application for writ of error is refused. No reversible error.